Case 0:18-cv-61299-RNS Document 27 Entered on FLSD Docket 10/05/2018 Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                                         CASE NO.: 0:18-cv-61299
  KODNER ESTATE HOLDINGS, LLC.,

         Plaintiff,

  vs.

  KODNER GALLERIES, INC.,
  a Florida corporation, GALLERY OF
  THE MASTERS, INC., d.b.a. Kodner
  Gallery of the Masters.

        Defendants.
  ____________________________/

              OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT

         Plaintiff, Kodner Estate Holdings, LLC (“Plaintiff Estate”), by and through undersigned

  counsel, hereby opposes Defendant Kodner Galleries, Inc. (“Defendant Galleries”) Motion to

  Dismiss [DE 26], and states as follows:

         1.      Plaintiff Estate brought a one count complaint seeking declaration of the rights of

  the parties as it relates to the controversy which arose regarding the parties’ collective

  trademark/tradenames. Defendant Galleries attempts to establish the “straw-man” argument by

  setting up and portraying this suit as something it is not, which can easily be disproven simply by

  looking at the Amended Complaint [DE 24].1 Defendant Galleries have acted to stop Plaintiff



  1
    Defendant Galleries make several claims regarding what Plaintiff Estate is seeking which seem
  to be borne from the imagination of Defendant Galleries: e.g. ¶ 1“Plaintiff seeks declaratory relief
  as to its application for a federal trademark…”; ¶ 16, “Plaintiff also wants the Court to declare JK
  next to ‘Joshua Kodner,’ next to ‘auctioneers gemologists appraisers’ is now trademarked or
  somehow protected as well.”; ¶ 19, “In essence, Plaintiff wants the Court to grant him a federal
  trademark…”; p. 5, “Because Plaintiff cannot enforce a mark it does not hold, it does not have
  standing to pursue this lawsuit.”; p. 6, “In fact, Plaintiff has claimed no confusion in state court,
  but claims there is real confusion in federal court”; p. 7, “1) Plaintiff in this case is requesting an
                                                    1
Case 0:18-cv-61299-RNS Document 27 Entered on FLSD Docket 10/05/2018 Page 2 of 11



  Estate from doing business, and are claiming that some of their rights arise from Co-Defendant

  Gallery of the Masters, Inc. (“Defendant Masters”). This suit merely seeks a determination of the

  parties’ respective rights under the Lanham Act and if any of the parties are infringing on the

  other’s respective marks, so that this dispute can be put to bed and the parties can move on with

  what they do best – providing auctioneering services to the public.

         2.        Defendant Galleries Motion to Dismiss can be split into two parts which make

  arguments that contradict each other.     The “case or controversy arguments,” pages 1-9, attempt to

  make a point that there is no case real dispute to be adjudicated in declaratory judgment. All of the

  examples to show how there is no case or controversy are statements that are completely manufactured

  by Defendant Galleries. Defendant Galleries beats up a straw-man of its own creation, by arguing about

  things that are not sought in the Amended Complaint.2 The real Amended Complaint [DE 24] seeks a

  declaration of the parties’ respective rights in regards to the trademark mess the parties have found

  themselves in.

         3.        The abstention argument of Defendant Galleries Motion to Dismiss [DE 26]

  actually makes arguments that apply to the real Amended Complaint [DE 24](though the Motion

  to Dismiss [DE 26] continues to repeat the baseless fictions that Plaintiff Estate is seeking to

  enforce its trademarks against Defendant Galleries, that the matter would be a mere “advisory”

  opinion, and the like). Nevertheless, applying that test to this circumstance reveals that it would

  be improper for this Court to abstain from hearing this matter.




  advisory opinion on a[sic] federal trademarks Plaintiff it [sic] hopes will be granted to it by the
  USPTO; 2) the application for ‘JK in a box,’ a putative mark would not affect the outcome of the
  pending state court action even if Plaintiff’s application were to be granted; […].”
  2
    With the exception of Defendant Galleries’ note that Plaintiff inadvertently cited a criminal
  penalty statute about cigarettes. While Plaintiff Estate certainly desires to discourage smoking,
  this was not intentionally part of this lawsuit.
                                                    2
Case 0:18-cv-61299-RNS Document 27 Entered on FLSD Docket 10/05/2018 Page 3 of 11



         4.      This case or controversy argument is completely contradicted by the abstention

  argument. Defendant Galleries suggests that there is no case and controversy, and Plaintiff Estate

  is seeking a mere “advisory” opinion, yet, simultaneously Defendant Galleries argues that this

  Court should abstain because the same case is before the state court. If the matter is not a

  controversy, yet, is the same subject matter of the state court, then would not the state court matter

  also not be a controversy? Why did Defendant Galleries file their lawsuit to seek damages and to

  enjoin Plaintiff Estate from doing business, if it was not a controversy?

  Defendant Galleries makes false statements about what Plaintiff Estate asked for in its
  Amended Complaint; a plain reading of the Amended Complaint reveals a justiciable cause
  of action for declaratory relief by describing a case or controversy.

         5.      Defendant Galleries’ argument that this lawsuit does not contain a case or

  controversy for declaratory relief is completely meritless. Defendant Galleries’ arguments only

  stand because of false premises regarding what Plaintiff Estate is requesting. These fundamental

  misunderstandings/misdirections paint a picture so different from what is actually stated in the

  Amended Complaint [DE 24], that it is difficult to even respond to much of Defendant Galleries’

  arguments.

         6.      The Amended Complaint [DE 24] provides in ¶ 21 that the ownership of the parties’

  respective trademarks is in dispute.3 The Amended Complaint [DE 24] explains ¶ 27 that this

  dispute over the ownership of the trademark exploded into a lawsuit over “unfair competition,”

  “common law infringement,” “statutory infringement,” “dilution,” and “injunctive relief.” If

  Plaintiff Estate is found to not be infringing on the mark, or if Defendant Galleries is found to not




  3
   “Defendant Galleries claims that it has the right to use the name “Kodner” because Defendant
  Masters ‘has acquiesced on asserting any greater rights against [Defendant Galleries] in the State
  of Florida.’ See Complaint, Kodner Galleries v. Kodner Estate Holdings, LLC, CACE 17016778
  (Broward County Cir. Civ. 2018) at ⁋ 20.”
                                                    3
Case 0:18-cv-61299-RNS Document 27 Entered on FLSD Docket 10/05/2018 Page 4 of 11



  own the mark, or Defendant Masters does not own the mark to give to Defendant Galleries, all of

  the controversies in the state court case are all but over. As an example, Defendant Galleries

  “unfair competition” lawsuit would fall apart if the trademarks that Plaintiff Estate uses in

  commerce are not owned by Defendants. If this federal court were to determine the trademark

  rights of the parties, all of these tertiary issues would be wiped out immediately.

         7.      Plaintiff Estate isn’t seeking to “create” a trademark or seek damages for an

  infringement, or any of the other nonsense that Defendant Galleries seems to believe.       Plaintiff

  Estate provided a list of controversies that it hoped would be addressed at ¶ 36, specifically:

                 a. Whether Defendant Galleries has a right to exclude others from using
                    the name “Kodner”;
                 b. Whether Defendant Galleries ever received a license or ownership
                    interest from Defendant Masters;
                 c. Whether Plaintiff is infringing on any trademark holder’s rights by using
                    the name “JK” or “Joshua Kodner”;
                 d. Any other remaining controversy regarding the respective rights held by
                    the parties pursuant to the Lanham Act.

         8.      Defendant Galleries’ claim that there is no case or controversy is, frankly, bizarre.

  Defendant Galleries sued Plaintiff Estate for several causes of action based on their alleged

  ownership over a trademark that they claim Plaintiff Estate violated. Of course there is a case or

  controversy.

         9.      The Declaratory Judgment Act provides that “any court of the United States, upon

  the filing of an appropriate pleading, may declare the rights and other legal relations of any

  interested party seeking such declaration, whether or not further relief is or could be sought.” 28

  U.S.C. § 2201(a).

         Our decisions have required that the dispute be “definite and concrete, touching the
         legal relations of parties having adverse legal interests”; and that it be “real and
         substantial” and “admi[t] of specific relief through a decree of a conclusive
         character, as distinguished from an opinion advising what the law would be upon a

                                                   4
Case 0:18-cv-61299-RNS Document 27 Entered on FLSD Docket 10/05/2018 Page 5 of 11



         hypothetical state of facts.” In Maryland Casualty Co. v. Pacific Coal & Oil Co.,
         we summarized as follows: “Basically, the question in each case is whether the
         facts alleged, under all the circumstances, show that there is a substantial
         controversy, between parties having adverse legal interests, of sufficient
         immediacy and reality to warrant the issuance of a declaratory judgment [internal
         citations omitted].”

  MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007).

         10.     Fed. R. Civ. P. 57 provides that “[t]he existence of another adequate remedy does

  not    preclude     a     declaratory     judgment       that    is     otherwise      appropriate.”

  Killian Palms Country Club & Sports Complex, Ltd. Liab. Corp. v. Scottsdale Ins. Co., 11-CIV-

  21978, 2011 WL 13223719, at 3 (S.D. Fla. Aug. 16, 2011).

         11.     Federal Courts generally are amenable to hearing disputes over trademarks through

  declaratory judgment, even when there is not an active lawsuit on the issue.

         Because “[d]eclaratory judgment actions are particularly useful in resolving
         trademark disputes ... the finding of an actual controversy should be determined
         with some liberality.” “have long accepted jurisdiction” in “situations in which the
         plaintiff's self-avoidance of imminent injury is coerced by threatened enforcement
         action of a private party....” “A more restrictive view would ... require [a company]
         to go to substantial expense in the manufacture, marketing, and sale of its [product],
         and subject itself to considerable liability for a violation of the Lanham Act before
         its right to even engage in this line of commerce could be adjudicated.” “[T]he
         threat of future litigation remains relevant in determining whether an actual
         controversy exists.” “[S]imply holding litigation in abeyance ... does not eliminate
         the case or controversy [citations omitted].”

  Gelmart Industries, Inc. v. Eveready Battery Co., Inc., 120 F. Supp. 3d 327, 331 (S.D.N.Y.

  2014), see also Young v. Vannerson, 612 F. Supp. 2d 829, 838–39 (S.D. Tex. 2009).




                                                   5
Case 0:18-cv-61299-RNS Document 27 Entered on FLSD Docket 10/05/2018 Page 6 of 11



  The Colorado River abstention (or other type of abstention doctrine) should not divest
  Plaintiff Estate of the opportunity to have this trademark dispute resolved by this Court.

         12.     As a preliminary matter, the Colorado River abstention doctrine does not apply to

  this case, based upon binding SCOTUS precedent on federal declaratory judgments when there is

  a pending state court proceeding.4 That said, this is only an intellectual distinction for this Motion

  to Dismiss. Defendant Galleries cites the wrong name, but applies the right standard: the 9-factor

  analysis in Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328 (11th Cir. 2005). This is

  important only to the extent that this Court were to review Colorado River or its progeny.

         13.     As Defendant Galleries accurately states, this Court is to review a 9-factor test when

  deciding whether to hear a declaratory relief action when there is a parallel state proceeding.

         [T]he Eleventh Circuit has outlined nine factors that a district court may consider in
         determining whether to accept or decline jurisdiction under the Declaratory Judgment Act
         when a related state action is pending:

                 (1) the strength of the state's interest in having the issues raised in the
                 federal declaratory action decided in the state courts;
                 (2) whether the judgment in the federal declaratory action would settle the
                 controversy;
                 (3) whether the federal declaratory action would serve a useful purpose in
                 clarifying the legal relations at issue;
                 (4) whether the declaratory remedy is being used merely for the purpose of
                 “procedural fencing”-that is, to provide an arena for a race for res judicata
                 or to achieve a federal hearing in a case otherwise not removable;



  4
     As stated in, Wilton v. Seven Falls Co., 515 U.S. 277 (1995): “This case asks whether the
  discretionary standard set forth in Brillhart v. Excess Ins. Co. of America, or the “exceptional
  circumstances” test developed in Colorado River Water Conservation Dist. v. United States,
  and Moses H. Cone Memorial Hospital v. Mercury Constr. Corp, governs a district court's decision
  to stay a declaratory judgment action during the pendency of parallel state court proceedings, and
  under what standard of review a court of appeals should evaluate the district court's decision to do
  so…In sum, we conclude that Brillhart v. Excess Ins. Co. of America, governs this declaratory
  judgment action and that district courts' decisions about the propriety of hearing declaratory
  judgment actions, which are necessarily bound up with their decisions about the propriety of
  granting declaratory relief, should be reviewed for abuse of discretion [citations omitted].”
                                                    6
Case 0:18-cv-61299-RNS Document 27 Entered on FLSD Docket 10/05/2018 Page 7 of 11



                 (5) whether the use of a declaratory action would increase the friction
                 between our federal and state courts and improperly encroach on state
                 jurisdiction;
                 (6) whether there is an alternative remedy that is better or more effective;
                 (7) whether the underlying factual issues are important to an informed
                 resolution of the case;
                 (8) whether the state trial court is in a better position to evaluate those
                 factual issues than is the federal court; and
                 (9) whether there is a close nexus between the underlying factual and legal
                 issues and state law and/or public policy, or whether federal common or
                 statutory law dictates a resolution of the declaratory judgment action.
  Regions Bank v. Commonwealth Land Title Ins. Co., 11-23257-CIV, 2012 WL 1135844, at 2

  (S.D. Fla. Apr. 4, 2012), citing Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328, 1331

  (11th Cir. 2005).




                                                    7
Case 0:18-cv-61299-RNS Document 27 Entered on FLSD Docket 10/05/2018 Page 8 of 11



          14.      These 9-factors are less a test, however, than a guidepost or brainstorming tool.

  “’This list of factors is neither absolute nor exclusive, and no ‘one factor is controlling.’ Indeed,

  the Court has no obligation to consider each and every factor on the list and it is free to consider

  any other factors it deems relevant or significant.” Id. “The decision whether to dismiss does not

  rest on a mechanical checklist, but on a careful balancing of the important factors as they apply in

  a given case, with the balance heavily weighted in favor of the exercise of jurisdiction.” Id.

          15.      Plaintiff Estate believes that, if the 9-factor abstention test applies to it, then the

  factors fall in its favor.

          (1) The state has no interest as to the determination of the trademark rights. Trademark

          matters may be brought before federal or state courts equally.

          (2) A judgment in this action would settle the controversy between the parties. If this Court

          determines that Plaintiff Estate did not violate a trademark, there’s nothing else for the

          parties to fight about.

          (3) The underlying dispute is to whether there has been a violation of a trademark. Even

          if it does not conclude the issues between the parties entirely, it would at least narrow them

          dramatically and clarify the legal relations at issue.

          (4) Plaintiff Estate recognizes that this case looks a bit like procedural fencing, due this

          matter being filed several months after the state court action. Plaintiff Estate believes it is

          justified in this, however, because of the changed factual issues developing between the

          parties. See [DE 24-1]. Defendant Galleries has taken the position that its trademark rights

          derive from Defendant Masters. Additionally, circumstances changed since the filing of

          the state court complaint, with Plaintiff Estate seeking to develop mark which is now at

          issue.



                                                     8
Case 0:18-cv-61299-RNS Document 27 Entered on FLSD Docket 10/05/2018 Page 9 of 11



           (5) With federal trademark supremacy, Florida’s trademark rules would not conflict with

           state jurisdiction.

           (6) This Court’s determination as to trademark ownership with effectively address the

           issues of the parties.

           (7) The determination as to ownership of trademarks is central to the dispute between the

           parties.

           (8) The federal court is better able to address the Lanham act, federally registered

           trademarks, and the claims involving Defendant Masters.

           (9) There are no clear Florida public policy issues in play.

           16.        This 9-factor test does not apply to potentially divest a plaintiff of a declaratory

  relief action when there is not a complete parity between the issues and the parties. The Court's

  discretion over whether to sustain a claim for declaratory judgment extends to cases where a direct

  action involving the same parties and the same issues has already been filed. Knights Armament

  Co. v. Optical Sys. Tech., Inc., 568 F.Supp.2d 1369, 1374–75 (M.D.Fla.2008).

           17.        This 9-factor test should only apply when the state court proceedings are truly

  parallel with the underlying suit. In Regions, the Court found that the state court case was not

  parallel because a defendant in the federal case was not in the state court case. Regions Bank v.

  Commonwealth Land Title Ins. Co., 11-23257-CIV, 2012 WL 1135844, at 2 (S.D. Fla. Apr. 4,

  2012).




                                                       9
Case 0:18-cv-61299-RNS Document 27 Entered on FLSD Docket 10/05/2018 Page 10 of 11



           18.     This case involves Defendant Masters, a party not in the state court case.

   Additionally, the causes of action between this case and the state case are unique. While

   adjudication of the federal case would assist in concluding the state court case, the causes of action

   themselves are significantly different, with Defendant Galleries seeking damages for unfair

   competition and for previous alleged violations of Defendant Galleries trademark. See State Court

   Claim [DE 24-1].

           19.     This Court should not abstain from hearing this case. To the extent that the

   abstention doctrine applies, the 9-factor test weighs in favor of disposition in addition to the fact

   that such a test is already supposed to weigh in favor of adjudication. That said, the 9-factor test

   may not even apply with the presence of Defendant Masters and the fact that the issues between

   the parties differ.

                                               Conclusion

           20.     Defendant Estate’s arguments regarding justiciability are completely meritless.

   There is a clear active dispute between the parties regarding ownership and violation of

   trademarks. As for the arguments directed towards abstention, there should not be abstention

   because the parties and the issues do not have exact parity. That said, if the 9-factor test is to be

   used, those factors weigh in favor of this Court not abstaining from hearing the matter.

           WHEREFORE Plaintiff Estate requests that this Court DENY Defendant Galleries’ Motion

   to Dismiss.




                                                    10
Case 0:18-cv-61299-RNS Document 27 Entered on FLSD Docket 10/05/2018 Page 11 of 11




                                                     Respectfully submitted,

   Dated: October 5, 2108                            /s/ Michael L. Feinstein
                                                     Michael L. Feinstein, Esquire
                                                     FBN 650382
                                                     Michael L. Feinstein, P.A.
                                                     Attorney for Defendant
                                                     200 SE 18th Court
                                                     Fort Lauderdale, FL 33316
                                                     Telephone: (954) 767-9662
                                                     Facsimile: (954) 764-4502



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that this Amended Complaint was. and served via this Court’s

   ECF system to Defendant Kodner Galleries, Inc.


                                             /s/ Michael L. Feinstein
                                             Michael L. Feinstein, P.A.




                                                11
